In an action to recover damages pursuant to Insurance Law § 5106 (a), the defendant appeals from an order of the Supreme Court, Nassau County (Martin, J.), dated April 7, 2000, which granted the plaintiffs’ motion for summary judgment.
*617Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The Supreme Court erred in granting the plaintiffs’ motion for summary judgment. In opposition to the plaintiffs’ prima facie showing of entitlement to judgment as a matter of law, the defendant presented sufficient evidence to raise triable issues of fact as to the completeness of the hospital facility forms submitted by the plaintiffs in support of their no-fault insurance claims (see, 11 NYCRR 65-3.5 [f]), and as to the timeliness of the defendant’s verification and payment or denial procedures (see, 11 NYCRR 65-3.5 [a]; 65-3.6 [b]; 65-3.8 [a] [1]; CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). Accordingly, the order is reversed and the plaintiffs’ motion is denied. Krausman, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.